       Case 19-10035-rlj7
            18-04074-mxm  Doc
                           Doc15-1
                                13 Filed 04/19/18
                                         04/25/19        Entered 04/19/18
                                                                 04/25/19 16:00:48
                                                                          09:08:27      Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.


Signed April 19, 2018
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORTH WORTH DIVISION


      IN RE:
                                          §
      JERRY BARTA,                        §
                                          § CASE NO. 17-43648-MXM-7
                                          §
         DEBTOR.                          §
                                          §
      _______________________________________________________________________
                                          §
      WILLIAM T. NEARY,                   §
      UNITED STATES TRUSTEE,              §
       PLAINTIFF,                         §     ADVERSARY NO. 18-04074-MXM
                                          §
      v.                                  §
                                          §
      SETH CROSLAND AND                   §
      DVH LAW GROUP, LLC.,                §     HON. MARK X. MULLIN
       DEFENDANTS.                        §
Case 19-10035-rlj7
     18-04074-mxm  Doc
                    Doc15-1
                         13 Filed 04/19/18
                                  04/25/19            Entered 04/19/18
                                                              04/25/19 16:00:48
                                                                       09:08:27        Page 2 of 3




   ORDER ACCEPTING AGREEMENT BETWEEN THE U.S. TRUSTEE AND SETH
                          CROSLAND



          Came on before the Court, the Agreed Motion for Hearing to Announce Agreement

Reached by the Parties [docket no. 7]. Based on the proffer of Defendant Seth Crosland, the

Court finds good cause to accept the United States Trustee’s recommendations of sanctions as to

Seth Crosland and grant the relief requested. It is therefore,

          ORDERED that Defendant Seth Crosland pay $1,000 to Jerry Barta, within one year of

entry of this order; and it is further

          ORDERED that Defendant Seth Crosland take six hours of Continuing Legal Education

on the subject of Professional Responsibility within one year of entry of this order; and it is

further

          ORDERED that Defendant Seth Crosland is suspended from filing Bankruptcy Cases in

the Northern District of Texas Bankruptcy Courts for a period of two years following the entry of

this order; and it is further

          ORDERED that Defendant Seth Crosland must seek leave of the Court before filing

another Bankruptcy Case in the Northern District of Texas after the two year suspension has

expired.

                                         ###end of order###

Agreed to by


/s/ Seth Crosland (by S. McKitt with Permission)
Seth Crosland
Attorney for Debtor
Case 19-10035-rlj7
     18-04074-mxm  Doc
                    Doc15-1
                         13 Filed 04/19/18
                                  04/25/19            Entered 04/19/18
                                                              04/25/19 16:00:48
                                                                       09:08:27   Page 3 of 3




/s/ Stephen P. McKitt
Stephen P. McKitt
Trial Attorney, Office of the United States Trustee




Order Prepared by:
Stephen P. McKitt, Trial Attorney
United States Department of Justice
Office of the United States Trustee
1100 Commerce St. Room 976
Dallas, Texas 75242
(214) 767-1073
